STEPHENS, Justice,
dissenting.
I respectfully dissent.
The parties’ divorce became final on February 2, 1968. Shortly thereafter, movant established residence in Georgia. In April of 1975, respondent took the parties’ two infant children and moved to Louisiana. Since movant’s departure, both parties have voluntarily consented to four separate actions in the Jefferson Circuit Court, relative to and supplemental to the divorce judgment. They are as follows:
(1) June 4, 1971 — entry of an agreement increasing child support;
(2) July 9, 1974 — transfer of temporary custody of the younger child to father;
(3) April 21, 1975 — agreed order returning custody of said child to mother;
(4) January 13, 1977 — agreed order increasing child support.
The latter two agreed orders were made after both parties had terminated their Kentucky residence.
On August 9, 1978, approximately seventeen months after the final joint voluntary appearance by both parties, respondent filed a motion for an increase in child support. This is the vehicle which has brought the present controversy before us.
Since the divorce was granted, movant has lived in Georgia, moved to and worked in New York while allegedly maintaining his residence in Georgia, and more recently, has moved to and worked in California while allegedly still residing in Georgia.
The majority of the Court has declared that the Kentucky court is no longer a “convenient forum” for hearing the motion to increase child support. In so doing, the Court has, in this case, placed an outer limit to the continuing jurisdiction of the Kentucky courts to decide child support matters authorized in Benson v. Benson, Ky., 291 S.W.2d 27 (1956) and Hall v. Hall, Ky., 585 S.W.2d 384 (1979).
As a basis for the termination of jurisdiction, the Court relies on an analogy to the child custody statute, KRS 403.420. I do not agree. That statute was enacted as an anti-kidnapping measure, and is a creation of the legislature. The wrongs intended to be prevented there, in my opinion, are not and should not be controlling in this case which is a policy decision to be made by this Court.
Under the terms of the child custody statute the Kentucky courts are to decline jurisdiction wherever possible, in order to prevent parents from kidnapping their own children and bringing them to Kentucky for a new adjudication of custody rights. The best interests of the child are served, in the legislature’s judgment, by declining jurisdiction in such cases. In child support cases, by contrast, the jurisdictional considerations are quite different. What could be more important to the welfare of the child than providing adequate child support? To this end the legal forum for providing such support should be one which is readily accessible to the custodial parent. This clearly serves the best interest of the child.
In declaring Kentucky a non-convenient forum, the majority has not held that the classic “minimum contacts” standard of due process declared in Kulko v. Supreme Court, 436 U.S. 84, 98 S.Ct. 1690, 56 L.Ed.2d 132 (1978), has not been met. It is clear to me that, under Kulko, the four joint voluntary appearances of movant and respondent, following the entry of the divorce judgment, were more than sufficient to fulfill the due process requirement of minimum contacts necessary to retain jurisdiction in Kentucky. There is a serious question in my mind whether the Kentucky courts have the power to decline jurisdiction in such cases, absent a special statutory scheme such as that created for child custody cases.
Up to seventeen months prior to the present motion the movant had voluntarily *912chosen Kentucky as a proper forum for matters relating to custody and child support. Under the tests of Kulko, supra, the courts of this state undoubtedly have retained jurisdiction. If we decide to eliminate jurisdiction, in which state will the custodial parent obtain jurisdiction over this peripatetic father? In Georgia, in New York, or in California, or somewhere else?
I would affirm the decision of the Court of Appeals.
I am authorized to state that STERN-BERG, J., joins me in this dissent.